Appeal from the Supreme Court of Tennessee. Motion to modify the order entered in this case on December 6, 1954, 348 U. S. 892, granted and the order is modified so as to read as follows:

“Per Curiam:

The motion to dismiss is granted and the appeal is dismissed for the want of a substantial federal question. Insofar as the papers *925whereon the appeal was taken seek review of rulings of the court below upon questions of the asserted denial of rights under the Federal Constitution which by themselves would not be subject to review by appeal, the papers are treated as a petition for writ of certiorari (28 U. S. C. § 2103), and certiorari is denied.”